DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “configured to communicate with a contactless reader” is considered indefinite because it is unclear if “a contactless reader” is the same as “A system comprising: a contactless reader” of a prior limitation of claim 1. 
Examiner suggests amending the claim as “configured to communicate with the contactless reader”, thereby indicating that they are the same contactless reader. 

Claims 2-18 are rejected because they are dependent on rejected claim 1. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 16-17, 19-25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Dooley (US 2018/0260209).

Regarding claim 1, Dooley teaches a system comprising: a contactless reader (Fig. 1, 109, External NFC Device); and an apparatus (Fig. 1, 101, Electronic Device) including a contactless transponder (Paragraph 0025, external NFC device can be in communication with a processor and memory (not shown) and can access data stored on one or more of the memories 103, 107. Such data can include, for example, a device identification, serial number, model number, etc. Accordingly, data associated with the electronic device 101 can be associated with data stored on the external NFC device 109, such as a location associated with the external NFC device 109, etc. Thus, a location of the electronic device 101 can be tracked by the external NFC device 109; i.e. NFC interface transmits and responds to signals by external NFC device, see Conclusion of Office Action for Pertinent References) including a contactless interface (Fig. 1, 108, Antenna) and a transponder wired interface (Fig. 1, 106, NFC Interface; Paragraph 0020, antenna 108 can provide power to the interface memory 107 of the NFC interface 106 via inductive charging. This can allow an external NFC device 109 to write data to the interface memory 107 of the NFC interface 106, from where it can be read by either the MCU 102 or an external NFC device 109) and being configured to communicate with a contactless reader according to a contactless protocol through the contactless interface (Paragraph 0017, FIG. 1 depicts a system 100 that can include an electronic device 101 equipped with Microcontroller (MCU) and Near-Field-Communications (NFC) capabilities), a bus coupled to the transponder wired interface (Fig. 1, 105; Paragraph 0017, The bootloader 104 can communicate with the NFC interface 106 via the communications link 105), and at least one module coupled to the bus (Fig. 1, MCU 102 Coupled to Bus 105), the at least one module including a processing circuit (Paragraph 0017, MCU 102 has both device memory 103 (e.g., non-transitory computer-readable medium (CRM)) that can be written-to, and a bootloader 104 that can write to the device memory 103. The MCU 102 can include a processor (not shown) that can execute instructions (e.g., computer-readable instructions (CRI)) stored on the device memory 103), the contactless reader being configured to communicate instructions of a software program executable by the processing circuit to the at least one module through the contactless transponder (Paragraph 0023, bootloader 104 can be capable of communicating with an external NFC device 109 via the NFC interface 106 (e.g., facilitated by the communications link 105 and antennas 108 and 110) to download new firmware to write into the device memory 103).

Regarding claim 2, Dooley teaches the system of claim 1. Dooley further teaches wherein the contactless reader and the contactless transponder are configured so that the contactless reader is the master (Fig. 1, External Device 109 Controls the Device 101; Paragraph 0024, because the NFC interface 106 can operate in a passive mode, an external NFC interface 109 can interact with the NFC interface 106 while not requiring the electronic device 101 that includes the NFC interface to be powered on via an external source (e.g., power supply 112)) on the bus during the communication of the instructions (Paragraph 0025, Upon providing power to the NFC interface 106, interface memory 107 associated with the NFC interface 106 and/or the device memory 103 associated with the MCU 102 can be accessed by the external NFC device 109; i.e. accessing device memory 103 via bus 105).

Regarding claim 3, Dooley teaches the system of claim 1. Dooley further teaches wherein the at least one module comprises memory (Fig. 1, 103, Flash Memory & RAM), a bootloader (Fig. 1, 104, Bootloader), and a bootloader mode in which the bootloader is configured to store the instructions into the memory (Paragraph 0023, bootloader 104 can be capable of communicating with an external NFC device 109 via the NFC interface 106 (e.g., facilitated by the communications link 105 and antennas 108 and 110) to download new firmware to write into the device memory 103. When the download is complete, the MCU 102 boot process can continue and eventually can start execution of the downloaded firmware stored in the device memory 103).

Regarding claim 4, Dooley teaches the system of claim 3. Dooley further teaches wherein the contactless reader is further configured to activate the bootloader mode through the contactless transponder (Paragraph 0022, when power is supplied to the electronic device 101 (e.g., through the energy harvesting function associated with the NFC interface 106 via inductive charging from another source), the MCU 102 can begin its startup process. This can include execution of a bootloader 104 that is stored somewhere within the MCU 102).

Regarding claim 6, Dooley teaches the system of claim 4. Dooley further teaches wherein the contactless transponder comprises pass-through circuit (Fig. 1, 107, EEPROM Circuit) configured to implement a pass-through function for message exchange between the contactless reader and the at least one module during communication of the instructions of the software program (Paragraph 0023, Both the bootloader 104 and the firmware executing from device memory 103 can have access to data stored in the interface memory 107 of the NFC interface 106. This can contain configuration information that has been previously written by the MCU 102 or an external NFC device 109; i.e. data has to pass-through the EEPROM in order to reach the MCU 102).

Regarding claim 16, Dooley teaches the system of claim 1. Dooley further teaches wherein the bus is an I2C bus (Paragraph 0017, a communication protocol, such as, Serial Peripheral Interface (SPI) and/or Inter-Integrated Circuit (I2C) can be suitable for use with the communications link 105).

Regarding claim 17, Dooley teaches the system of claim 1. Dooley further teaches wherein the bus is a SPI bus (Paragraph 0017, a communication protocol, such as, Serial Peripheral Interface (SPI) and/or Inter-Integrated Circuit (I2C) can be suitable for use with the communications link 105).

Regarding claim 19, Dooley teaches an apparatus (Fig. 1, 101, Electronic Device) including a contactless transponder (Paragraph 0025, external NFC device can be in communication with a processor and memory (not shown) and can access data stored on one or more of the memories 103, 107. Such data can include, for example, a device identification, serial number, model number, etc. Accordingly, data associated with the electronic device 101 can be associated with data stored on the external NFC device 109, such as a location associated with the external NFC device 109, etc. Thus, a location of the electronic device 101 can be tracked by the external NFC device 109; i.e. NFC interface transmits and responds to signals by external NFC device, see Conclusion of Office Action for Pertinent References) including a contactless interface (Fig. 1, 108, Antenna) and a transponder wired interface (Fig. 1, 106, NFC Interface; Paragraph 0020, antenna 108 can provide power to the interface memory 107 of the NFC interface 106 via inductive charging. This can allow an external NFC device 109 to write data to the interface memory 107 of the NFC interface 106, from where it can be read by either the MCU 102 or an external NFC device 109) and being configured to communicate with a contactless reader (Fig. 1, 109, External NFC Device) according to a contactless protocol through the contactless interface (Paragraph 0017, FIG. 1 depicts a system 100 that can include an electronic device 101 equipped with Microcontroller (MCU) and Near-Field-Communications (NFC) capabilities); a bus coupled to the transponder wired interface (Fig. 1, 105; Paragraph 0017, The bootloader 104 can communicate with the NFC interface 106 via the communications link 105); and at least one module coupled to the bus (Fig. 1, MCU 102 Coupled to Bus 105), the at least one module including a processing circuit (Paragraph 0017, MCU 102 has both device memory 103 (e.g., non-transitory computer-readable medium (CRM)) that can be written-to, and a bootloader 104 that can write to the device memory 103. The MCU 102 can include a processor (not shown) that can execute instructions (e.g., computer-readable instructions (CRI)) stored on the device memory 103), the at least one module being configured to receive instructions of a software program executable by the processing circuit to the at least one module through the contactless transponder (Paragraph 0023, bootloader 104 can be capable of communicating with an external NFC device 109 via the NFC interface 106 (e.g., facilitated by the communications link 105 and antennas 108 and 110) to download new firmware to write into the device memory 103).

Regarding claim 20, Dooley teaches the apparatus of claim 19. Dooley further teaches wherein the at least one module comprises memory (Fig. 1, 103, Flash Memory & RAM), a bootloader (Fig. 1, 104, Bootloader), and a bootloader mode in which the bootloader is configured to store the instructions into the memory (Paragraph 0023, bootloader 104 can be capable of communicating with an external NFC device 109 via the NFC interface 106 (e.g., facilitated by the communications link 105 and antennas 108 and 110) to download new firmware to write into the device memory 103. When the download is complete, the MCU 102 boot process can continue and eventually can start execution of the downloaded firmware stored in the device memory 103).

Regarding claim 21, Dooley teaches the apparatus of claim 20. Dooley further teaches wherein the contactless reader is further configured to activate the bootloader mode through the contactless transponder (Paragraph 0022, when power is supplied to the electronic device 101 (e.g., through the energy harvesting function associated with the NFC interface 106 via inductive charging from another source), the MCU 102 can begin its startup process. This can include execution of a bootloader 104 that is stored somewhere within the MCU 102).

Regarding claim 22, Dooley teaches a method for storing software program instructions in memory of at least one module (Fig. 1, MCU 102 Coupled to Bus 105) having a processing circuit (Paragraph 0017, MCU 102 has both device memory 103 (e.g., non-transitory computer-readable medium (CRM)) that can be written-to, and a bootloader 104 that can write to the device memory 103. The MCU 102 can include a processor (not shown) that can execute instructions (e.g., computer-readable instructions (CRI)) stored on the device memory 103) the method comprising: providing a transponder (Paragraph 0025, external NFC device can be in communication with a processor and memory (not shown) and can access data stored on one or more of the memories 103, 107. Such data can include, for example, a device identification, serial number, model number, etc. Accordingly, data associated with the electronic device 101 can be associated with data stored on the external NFC device 109, such as a location associated with the external NFC device 109, etc. Thus, a location of the electronic device 101 can be tracked by the external NFC device 109; i.e. NFC interface transmits and responds to signals by external NFC device, see Conclusion of Office Action for Pertinent References) including a contactless interface (Fig. 1, 108, Antenna) and a transponder wired interface (Fig. 1, 106, NFC Interface; Paragraph 0020, antenna 108 can provide power to the interface memory 107 of the NFC interface 106 via inductive charging. This can allow an external NFC device 109 to write data to the interface memory 107 of the NFC interface 106, from where it can be read by either the MCU 102 or an external NFC device 109); coupling a bus between the transponder wired interface and the at least one module (Fig. 1, 105; Paragraph 0017, The bootloader 104 can communicate with the NFC interface 106 via the communications link 105); having a reader (Fig. 1, 109, External NFC Device) communicate the software program instructions to the transponder through the contactless interface according to a contactless protocol (Paragraph 0018, NFC interface 106 can be in communication with interface memory 107 (e.g., Electrically Erasable Programmable Read-Only Memory (EEPROM)) to which data can be written-to/read-from by either the MCU 102 and/or an external NFC device 109 that can communicate with (e.g., can be in communication with) the NFC interface 106 (e.g., via the antennas 108 and 110)); and having the transponder communicate the software programs instructions on the bus to the at least one module (Paragraph 0023, bootloader 104 can be capable of communicating with an external NFC device 109 via the NFC interface 106 (e.g., facilitated by the communications link 105 and antennas 108 and 110) to download new firmware to write into the device memory 103).

Regarding claim 23, Dooley teaches the method of claim 22. Dooley further teaches further comprising having the reader act as the master (Fig. 1, External Device 109 Controls the Device 101; Paragraph 0024, because the NFC interface 106 can operate in a passive mode, an external NFC interface 109 can interact with the NFC interface 106 while not requiring the electronic device 101 that includes the NFC interface to be powered on via an external source (e.g., power supply 112)) on the bus during the communication of the software program instructions (Paragraph 0025, Upon providing power to the NFC interface 106, interface memory 107 associated with the NFC interface 106 and/or the device memory 103 associated with the MCU 102 can be accessed by the external NFC device 109; i.e. accessing device memory 103 via bus 105).

Regarding claim 24, Dooley teaches the method of claim 22. Dooley further teaches the method further comprising: providing the at least one module with a memory (Fig. 1, 103, Flash Memory & RAM) and a bootloader (Fig. 1, 104, Bootloader); placing the at least one module in a bootloader mode (Paragraph 0023, Both the bootloader 104 and the firmware executing from device memory 103 can have access to data stored in the interface memory 107 of the NFC interface 106); and having the bootloader store the software program instructions into the memory (Paragraph 0023, bootloader 104 can be capable of communicating with an external NFC device 109 via the NFC interface 106 (e.g., facilitated by the communications link 105 and antennas 108 and 110) to download new firmware to write into the device memory 103. When the download is complete, the MCU 102 boot process can continue and eventually can start execution of the downloaded firmware stored in the device memory 103). 

Regarding claim 25, Dooley teaches the method of claim 24. Dooley further teaches wherein the method further comprising having the reader activate the bootloader through the transponder (Paragraph 0022, when power is supplied to the electronic device 101 (e.g., through the energy harvesting function associated with the NFC interface 106 via inductive charging from another source), the MCU 102 can begin its startup process. This can include execution of a bootloader 104 that is stored somewhere within the MCU 102).

Regarding claim 27, Dooley teaches the method of claim 22. Dooley further teaches the method further comprising, by the transponder: storing control data (Fig. 1, 107, EEPROM Circuit storing software program for controlling booting of system); and implementing a pass-through function for message exchange between the reader and the at least one module on the basis of the control data, during communication of the instructions of the software program (Paragraph 0023, Both the bootloader 104 and the firmware executing from device memory 103 can have access to data stored in the interface memory 107 of the NFC interface 106. This can contain configuration information that has been previously written by the MCU 102 or an external NFC device 109; i.e. data has to pass-through the EEPROM in order to reach the MCU 102).

Regarding claim 29, Dooley teaches the method of claim 22. Dooley further teaches wherein the bus is an I2C bus or an SPI bus (Paragraph 0017, a communication protocol, such as, Serial Peripheral Interface (SPI) and/or Inter-Integrated Circuit (I2C) can be suitable for use with the communications link 105).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 2018/0260209) in view of Symons (US 2012/0231734).

Regarding claim 18, Dooley teaches the system of claim 1. Dooley further teaches wherein the transponder comprises controllable energy harvesting circuit configured to power the at least one module, and to activate the energy harvesting circuit (Paragraph 0021, the antenna 108 can provide power to the MCU 102 via inductive charging. For example, if adequate power is made available through the energized antenna 108, the MCU 102 can also be operated in a restricted mode (e.g., mode that is not at full capacity) or full capacity mode).
Dooley does not teach the reader sending a command to activate the energy harvesting circuit. 
Symons teaches wherein the transponder comprises controllable energy harvesting circuit (Fig. 3, 206, Power Provider Circuit) configured to power the at least one module (Paragraph 0049, The transponder 200 also has a power provider 206 which in this example is a power deriver operable to derive a power supply from an. RF signal inductively coupled to the transponder 200), and the reader is configured to send a specific command (Paragraph 0046, the wake-up signal may be a modulated signal carrying a wake-up instruction (for example REQA)) to the transponder in order to activate the energy harvesting circuit (Paragraph 0046, controller 107 is operable to control the signal controller 110 to cause the NFC communicator to generate an RF signal that will wake up the sensed near field RF communicator, that is an RF signal that will initiate communication with that near field RF communicator… Paragraph 0064, sense mode carrier signal amplitude may be 0.5V as compared to the carrier signal amplitude of several volts that may be used when waking up a target, further QUERY increasing power savings and thus further reducing the drain on the power provider of the initiating NFC communicator).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Symons and have the NFC interface transponder of Dooley be able to accept wake-up signals that can initialize the circuitry for inductive energy generation of Dooley.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a drain on the power supply capabilities of the NFC devices, thus increasing battery life for the system (See Symons: Paragraph 0009). 

Regarding claim 30, Dooley teaches the method of claim 22. Dooley further teaches further providing the transponder with controllable energy harvesting circuit configured to power the at least one module (Paragraph 0021, the antenna 108 can provide power to the MCU 102 via inductive charging. For example, if adequate power is made available through the energized antenna 108, the MCU 102 can also be operated in a restricted mode (e.g., mode that is not at full capacity) or full capacity mode).
Dooley does not teach the reader sending a command to activate the energy harvesting circuit. 
Symons teaches further providing the transponder with controllable energy harvesting circuit (Fig. 3, 206, Power Provider Circuit) configured to power the at least one module (Paragraph 0049, The transponder 200 also has a power provider 206 which in this example is a power deriver operable to derive a power supply from an. RF signal inductively coupled to the transponder 200), and having the reader send a specific command (Paragraph 0046, the wake-up signal may be a modulated signal carrying a wake-up instruction (for example REQA)) to the transponder in order to activate the energy harvesting circuit (Paragraph 0046, controller 107 is operable to control the signal controller 110 to cause the NFC communicator to generate an RF signal that will wake up the sensed near field RF communicator, that is an RF signal that will initiate communication with that near field RF communicator… Paragraph 0064, sense mode carrier signal amplitude may be 0.5V as compared to the carrier signal amplitude of several volts that may be used when waking up a target, further QUERY increasing power savings and thus further reducing the drain on the power provider of the initiating NFC communicator).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Symons and have the NFC interface transponder of Dooley be able to accept wake-up signals that can initialize the circuitry for inductive energy generation of Dooley.   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a drain on the power supply capabilities of the NFC devices, thus increasing battery life for the system (See Symons: Paragraph 0009). 

Allowable Subject Matter

Claims 26 & 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 & 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5 & 26, none of the cited references either alone or in combination teaches wherein the at least one module has at least one module terminal dedicated to the activation of the bootloader mode; and wherein the contactless transponder has at least one transponder terminal coupled to the at least one module terminal and a controller configured to set the at least one transponder terminal at a voltage level in response to a bootloader mode activation command received from the reader through the contactless interface.

Regarding claims 7-15 & 28, none of the cited references either alone or in combination teaches wherein the contactless reader is configured to initiate at least one first bootloader command within at least one frame consistent with the contactless protocol, the at least one first bootloader command containing first data payload including the instructions of the software program, and the pass-through circuit is configured to transform the at least one first bootloader command into at least one second bootloader command on the bus consistent with a protocol used on the bus.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0204832 to Holz discloses in Background/Summary Paragraph [0122] that an NFC transponder is a passive component comprising an antenna and microchip for transmitting information. 
US PGPUB 2016/0064781 to Specht discloses that a transponder is an NFC circuit capable of communication with a reader. 
US PGPUB 2016/0026832 to Wadman discloses that an NFC circuit that derives power from an electromagnetic field is a transponder. 
US PGPUB 2016/0094545 to Dixit discloses an NFC circuit that receives software programs to an NFC memory unit. 
US PGPUB 2015/0126108 to Ashley discloses sending software programs to a secure element of an NFC circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184